             Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                          CASE NO. C17-1297

11                                 Plaintiffs,              ORDER RE MOTION TO COMPEL
                                                            THE GOVERNMENT’S
12                  v.                                      WITHHELD COMMUNICATIONS
                                                            WITH THIRD PARTIES (DKT. NO.
13          DONALD J TRUMP, et al.,                         440);

14                                 Defendants.              REQUIRING PRODUCTION OF
                                                            DOCUMENTS AFTER IN CAMERA
15                                                          REVIEW

16

17          This matter comes before the Court on Defendants’ submission of documents for in
18   camera review pursuant to the Court’s Order on Plaintiffs’ Motion to Compel the Government’s
19   Withheld Communications with Third Parties. (Dkt. Nos. 438, 454, 461, 462.) The Special
20   Master, having reviewed the approximately 1,500 pages of documents the Government filed with
21   the Court, and the Court having conferred with the Master, finds that the deliberative process
22   privilege may only apply to one of the documents submitted for review: “Gender Dysphoria
23   Medical Utilization Comparison Methodology With Summary of Results” (“PrivWithhold page
24

     ORDER RE MOTION TO COMPEL THE GOVERNMENT’S WITHHELD COMMUNICATIONS WITH THIRD
     PARTIES (DKT. NO. 440); - 1
             Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 2 of 10



 1   numbers 110-119 and its duplicate copies). Further, only the email chains attached as Exhibit 6

 2   to the Carmichael Declaration (Dkt. No. 462) are protected by the attorney-client privilege

 3   and/or attorney work product. No other privileges were properly asserted. Accordingly, the

 4   Court ORDERS:

 5          (1) Defendants to produce the documents bearing the Priv/Withhold page numbers of

 6              1-109, 120-174, 185-357, 368-496, and 517-1414.

 7          (2) Defendants will also produce the Easton Declaration (Dkt. No. 461) and the

 8              Carmichael Declaration (Dkt. No. 462), except for the documents in Exhibit 6;

 9          (3) Defendants are required to provide additional information about the document

10              entitled “Gender Dysphoria Medical Utilization Comparison Methodology with

11              Summary of Results” (Priv/Withhold 110-119; Duplicates at 175-84, 357-67, 507-

12              16), as to why this document should be considered privileged under the deliberative

13              process privilege in a sealed pleading by May 20, 2020.

14                                              Background

15          This case involves challenges to the Trump Administration’s decision to bar transgender

16   troops from serving or enlisting to serve in the United States Armed Forces (“Mattis policy”),

17   effectively reversing the policy adopted in 2016 (“Carter policy”). In February, upon suspicion

18   that the Government had erroneously asserted the deliberative process privilege and

19   attorney-client privilege over communications with third parties, Plaintiffs identified 487

20   custodians from Defendants’ privilege logs who were potential third parties and asked the

21   Government to produce all communications with those third parties, as neither privilege would

22   apply to those communications. (Dkt. No. 438 at 7.) In the alternative, Plaintiffs moved to

23   compel the Government to revise its privilege logs to assert appropriate privileges over those

24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 2
              Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 3 of 10



 1   documents and provide sufficient information to allow Plaintiffs to assess the identities of the

 2   487 custodians. (Id.) In response, the Government argued that its communications with those

 3   third parties are shielded by the “consultant corollary” doctrine, which states that

 4   communications with third parties solicited by the Government to aid in its decision-making

 5   process are privileged. All. For the Wild Rockies v. Pena, 2017 WL 8778579, at *4-5 (E.D.

 6   Wash. Dec. 12, 2017).

 7           The Court granted Plaintiffs’ motion, and to the extent the Government claimed privilege,

 8   ordered a privilege log be prepared, and privilege-claimed documents be submitted for in camera

 9   review. Where the Defendants asserted the consultant corollary privilege, the Court ordered

10   Defendants to establish that (1) the third party was contacted to assist the agency in its

11   decision-making process; (2) “the consultant[] [was] hired or solicited by the agency to provide

12   neutral advice and did not . . . ‘represent . . . the interest of any other client, when it advise[d] the

13   agency that hire[d] it.’” Friends of the Earth v. United States Army Corps of Eng’rs, 374 F.

14   Supp. 3d 1045, 1054 (W.D. Wash. 2019) (quoting Department of Interior v. Klamath Water

15   Users Protective Ass’n, 532 U.S. 1, 11 (2001)); and (3) that any communications the

16   Government seeks to protect are indeed deliberative and pre-decisional. (Dkt. No. 454 at 5.)

17           The Government submitted approximately 1,500 pages of documents, representing

18   communications from only 14 of the the 487 persons identified by Plaintiffs. The submitted

19   documents fit into three categories: (1) The RAND Corporation (“RAND”) documents relating

20   to the preparation and release of the Carter policy and the RAND Report, both publicly released

21   on June 30, 2016, (Dkt. No. 505 at 6); (2) the Kennell documents from Kennell & Associates

22   (“Kennell”), a consulting group that assisted the DoD with the Carter policy and the subsequent

23   Mattis policy; and (3) email chains attached to the Carmichael declaration. (Dkt. No. 462.)

24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 3
             Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 4 of 10



 1   Each page, except for the email chains attached to the Carmichael Declaration, bears a separate

 2   page notation “PrivWithhold,” which the Court will use to identify specific documents in the

 3   analysis that follows.

 4          A. Rand Documents

 5          Defendants claim that there are 70 documents and communications between RAND and

 6   DoD officials to which the deliberative process privilege should attach. (Easton Decl., ¶ 13.)

 7   These documents bear the PrivWithhold page designations of 638-1414. Defendants twice

 8   asserted the deliberative process privilege applies to the actual RAND Report, although it was

 9   made available to the public. (Dkt. No. 505 at 5.) Indeed, one of the copies makes it clear that

10   the RAND Report could be purchased for $22.50. (See PrivWithhold 1245.)

11          As noted above, the RAND Report was released publicly on June 30, 2016, the same date

12   that the Carter policy was officially adopted. (Dkt. No. 505 at 7.) At some time during the

13   process of preparing the Carter policy, the Government decided that the RAND Report was

14   going to be made available to the public. The Government chose not to identify that date for the

15   Court. However, there are at least some clues.

16          For instance, Agnes Schaefer, the lead contact for RAND, wrote her DoD counterpart:

17          I have begun to rework the transgender briefing per our discussion (please see
            attached file). I have reorganized the material into the new shell and I have begun
18          to go through and eliminate the jargon, as well as boil down the findings so that
            they are less academic. Knowing that these slides may go to a broader audience,
19          the flavor of this revised briefing feels much better to me. Look forward to
            talking with you in the morning.
20
     (PrivWithhold 1106 (emphasis added).) A fair inference from this document is that at least as
21
     early as February 2016, the DoD and the consultants were aware that the ultimate audience
22
     would be greater than simply the DoD decision-makers. The document also suggests that as of
23
     this date public release of the work was expected by both parties.
24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 4
              Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 5 of 10



 1           When asked about this, the Government asserts that it “understand[s] that language to

 2   refer to a broader audience within DoD, not a broader audience of the public.” (Dkt. No. 505 at

 3   5.) The Court finds this unpersuasive because it fails to address Ms. Schaefer’s goal of

 4   eliminating “the jargon”; a broader audience within the DoD would be familiar with military

 5   jargon and abbreviations. The Government has offered nothing from either RAND (with whom

 6   it continues to do business) nor from the DoD to support its assertion.

 7           The Government also contends that “[r]egarding the final version of the RAND Report,

 8   that final document was published on the same date that the Carter policy went into effect, June

 9   30, 2016. See DTM 16-005, “Military Service of Transgender Serrvice Members” (June 30,

10   2016), Dkt. 21-8. Defendants thus disagree that the Report itself was intended to be made public

11   prior to the formal adoption of the Carter policy.” (Dkt. No. 505 at 7-8.)

12           The Government misses the point. Presumably at least by February 6, 2016, the

13   Government and RAND knew that the RAND Report was going to be made public, along with

14   the Carter policy. In fact, they were released the same day, a further indication that both

15   consultants and the government were aware of what the other was planning. Hence, the

16   underlying basis of the deliberative process privilege is not impacted by the release of any

17   RAND documents, at least those as early as February 2016. 1

18           In an appeal in this case, the Ninth Circuit discussed the status of the deliberative process

19   privilege.

20           The deliberative process privilege … still commands judicial consideration. We
             have held that ‘[a] litigant may obtain deliberative materials if his or her need for
21           the materials and the need for accurate fact-finding override the government’s
             interest in non-disclosure.” (citing Warner). As the district court here correctly
22
     1
23     The February 2016 date is based upon the email referenced. If the Government has information that indicates an
     earlier or later date was when the DoD and the RAND consultants knew these works were going to be submitted to
     the public, it should file this information by May 20, 2020.
24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 5
               Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 6 of 10



 1            recognized, we balance four factors in determining whether this exception to the
              deliberative process privilege is met “1) the relevance of the evidence: 2) the
 2            availability of other evidence; 3) the government’s role in the litigation; and 4) the
              extent to which disclosure would hinder frank and independent discussion
 3            regarding contemplated policies and decisions.”

 4   Karnoski v. Trump, 926 F.3d 1180, 1206 (9th Cir. 2019). The Court held the first two factors

 5   favored plaintiffs but directed further review by this Court on the first 2 and fourth factor. As to

 6   the fourth factor, the Government has submitted only a boilerplate claim of harm:

 7            The release of DoD’s communications with RAND and Kennell would have a
              harmful chilling effect on the DoD’s future deliberations. The DoD
 8            decision-making process apparatus relies on open and candid conversations
              between DoD officials and nongovernmental consultants to address many of the
 9            difficult and complicated decisions that DoD faces. If such deliberations were
              disclosed, even pursuant to a protective order, DoD officials who interact with
10            retained consultants would be less willing to engage in full and frank discussions
              about policy. Indeed, if DoD personnel knew that their thoughts, impressions,
11            and opinions conveyed to contractors like RAND and Kennell would be open to
              scrutiny, they may hesitate to provide their true positions on potential sources of
12            action out of concern that these discussions could be revealsed to wider
              audiences. The absence of such essential input from DoD personnel would
13            degrade DoD’s decision-making process and could expose the nations to greater
              overall risk.
14
     (Easton Decl., ¶ 24.) This statement is the only “evidence” of harm submitted by the
15
     Government regarding the fourth Warner factor. There are at least five problems with the
16
     Government’s position. First, it is so generic and non-specific as to be worthless. There is no
17
     attempt to relate these boilerplate assertions to this case. If this generic language and nothing
18
     more suffices, then under what circumstances could any claim of deliberative process privilege
19
     in any case be overcome?
20

21

22
     2
23     Plaintiffs have offered to withdraw their demands for the RAND documents if the Government enters into a
     stipulation regarding the Carter policy. (Dkt. No. 506 at 2.) If the Government accepts this stipulation, the issues
     regarding the RAND documents may become moot.
24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 6
             Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 7 of 10



 1          Second, the Government’s claim of harm to the deliberative process is unsupported by

 2   evidence from any consultant in this case. This specifically ties into the fact that the release of

 3   the Carter policy and the RAND Report were being issued on the same date, with both sides

 4   aware that there would be public dissemination of both. This raises the question – why would

 5   RAND and the DoD be less than frank and candid with each other regarding the Carter policy

 6   and the RAND Report if they both knew each document was going to be publicly disseminated

 7   on the same day? Third, the government acknowledges that some policy briefings predating the

 8   release of the Carter policy and the RAND Report have already been produced. While this may

 9   not constitute a complete waiver, it highlights the expected public release of this information,

10   thus undercutting the fundamental purpose of the deliberative process privilege. Fourth, a quick

11   review of the earlier revisions of RAND drafts consist principally of editorial revisions. While

12   typos might embarrass the RAND consultant, release is not likely to prevent RAND from giving

13   the government its full frank and candid advice in the future. Finally, the copyright to the

14   RAND Report is owned by RAND. It and other documents filed with the Library of Congress

15   and that bear the Priv/Withhold number, identify RAND as the owner. As to these earlier

16   versions and documents, the Government has not demonstrated that it has the standing to protect

17   these from being disclosed.

18          In sum, because it was known by all that the RAND Report and the Carter policy would

19   be released publicly, the deliberative process privilege would not be harmed by the production of

20   the RAND Report and related documents, including drafts. The fourth Warner factor does not

21   prevent disclosure of these documents.

22   //

23   //

24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 7
             Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 8 of 10



 1          B. Kennell Documents

 2          As discussed, Kennell is a consulting firm based in Falls Church, Virginia. It was asked

 3   to assist in cost analyses for the Carter policy. Later, it was asked to put together studies in a

 4   very short time frame to assist in the preparation of the Mattis policy. As part of its work on the

 5   Carter policy and RAND Report, Task Orders focused on cost issues were prepared both pre and

 6   post-dating the Carter policy and RAND Report. For the reasons set forth above, none of the

 7   documents created in furtherance of the Carter policy are properly withheld pursuant to the

 8   deliberative process privilege.

 9          Kennell was also retained to assist the DoD in its work on the Mattis policy. The work

10   appears to relate to the formulation of a statistically sound study, and assistance in the

11   preparation of materials for a presentation to be made to DoD decision makers. Most of the

12   email chains at issue involve questions regarding construction of a proper study, preliminary

13   reports of data runs, and questions generated. None of these documents are privileged. First,

14   most are not deliberative, but simply report information from the data runs. Second, they do not

15   reach the level of high protection that the Court of Appeals addressed in this case, when it noted

16   “[d]ocuments involving the most senior executives or branch officials, for example may require

17   greater deference. (They may, of course, also be the most relevant.)” Karnoski, 926 F.3d at

18   1206. The email chains do not rise anywhere near this level. Third, to the extent that they

19   simply report data run results, this is data and not deliberation.

20          The Government has suggested that some of these lower level documents may be

21   protected by the Consultant’s Corollary Doctrine (“CCD”). The CCD would require Defendants

22   to show that “(1) the third party was contacted by the agency to assist it in its decision-making

23   process; (2) the consultant [] [was] hired or solicited by the agency to provide advice and did not

24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 8
              Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 9 of 10



 1   … represent…the interest of any other client, when it advise[d] the agency that hire[d] it …; and

 2   (3) that any communications that the Government seeks to protect are indeed deliberative and

 3   predecisional.” (footnote and citations omitted). The CCD does not shield these documents

 4   from disclosure because while elements 1 and 2 may be established in the record, the documents

 5   are not deliberative in any sense of the term. They report questions regarding limits and scope of

 6   a study, preliminary results of the study, and data. They do not involve the process of

 7   deliberation. They involve the process of data collection and reporting. Moreover, the CCD has

 8   not been recognized by the Ninth Circuit. Rojas v. Fed. Aviation Admin., 948 F.3d 952 (9th Cir.

 9   2020).

10            However, one document may rise to the level of deliberative process privilege. That is

11   the document entitled “Gender Dysphoria Medical Utilization Comparison Methodology with

12   Summary of Results.” (Priv/Withhold 110-119; Duplicates at 175-84, 357-67, 507-16.) While

13   Defendants are not required to produce this document at this time, Defendants must provide an

14   explanation for why the deliberative process privilege applies to this document in a sealed

15   pleading filed not later than May 20, 2020.

16            C. Carmichael Declaration Documents Attached as Exhibit 6

17            One of the 487 third party individuals identified by plaintiff was Amanda Samerson, who

18   appears on several email chains. Defendants have established that she was a contract legal

19   assistant providing support on discovery issues on behalf of the Department of Justice. Her

20   presence on the email chain does not destroy the attorney-client privilege or the work product

21   privilege associated with the email chain. The claim of privilege is sustained.

22                                               Conclusion

23            As directed by the Court of Appeals, the Court has applied a “granular” review of the

24   documents claimed as privileged under the deliberative process privilege. Each individual


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 9
            Case 2:17-cv-01297-MJP Document 509 Filed 05/12/20 Page 10 of 10



 1   document has been reviewed. None of the documents so claimed fall within the confines of the

 2   deliberative process privilege, with the possible exception of the single document identified

 3   above. The Defendants will produce Priv/Withholding pages 1-109, 120-174, 185-357, 368-496,

 4   517-1414 to plaintiffs not later than May 20, 2020. Defendants will provide further information

 5   on why Priv/Withhold document 110-119 should not be ordered produced not later than May 20,

 6   2020. Defendants will produce copies of the Easton and Carmichael Declarations to plaintiffs

 7   (except Ex. 6 to Carmichael Declaration) not later than May 20,2020. Defendants claims of

 8   privilege relating to the email chain attached as Ex. 6 to the Carmichael Declaration are

 9   sustained.

10

11
            The clerk is ordered to provide copies of this order to all counsel.
12
            Dated May 12, 2020.
13

14

15
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
16

17

18

19

20

21

22

23

24


     REQUIRING PRODUCTION OF DOCUMENTS AFTER IN CAMERA REVIEW - 10
